DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see Remarks, filed on 08/25/2021, with respect to the claims objections of claims 11, 14 and 25 have been fully considered and are persuasive in view of the amendment filed on 08/25/2021.  The claims objections of claims 11, 14 and 25 have been withdrawn. 
Applicant’s arguments, see Remarks, filed on 08/25/2021, with respect to the 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, rejections of claims 6, 7, 16, 17 and 20 have been fully considered and are persuasive in view of the amendment filed on 08/25/2021.  The 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, rejections of claims 6, 7, 16, 17 and 20 have been withdrawn. 
Applicant’s arguments, see Remarks, filed on 08/25/2021, with respect to the 35 U.S.C. 103 rejections of claims 1-5, 7-15, 17-28 have been fully considered and are persuasive in view of the amendment filed on 08/25/2021.  The 35 U.S.C. 103 rejections of claims 1-5, 7-15, 17-28 have been withdrawn. 
Applicant’s arguments, see Remarks, filed on 08/25/2021, with respect to the claim objections of claims 6 and 16 have been fully considered and are persuasive in view of the amendment filed on 08/25/2021.  The claim objections of claims 6 and 16 have been withdrawn. 

Allowable Subject Matter
Claims 1-3, 7-13 and 17-28 are allowed.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 2008/0316369 Ai discloses a receiver determines whether the broadcast signal is an analog or digital based on SNR of the broadcast signal (see paragraph [60]).
US 2013/0003637 Ai discloses a transmitter for transmitting both analog radio signal and a digital radio signal (paragraphs [23-25]).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DUNG B. HUYNH whose telephone number is (571)270-7642.  The examiner can normally be reached on M-F 9:00 AM - 6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ian N. Moore can be reached on 571-272-3085.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/DUNG B HUYNH/Primary Examiner, Art Unit 2469                                                                                                                                                                                                        September 11, 2021